DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11101701. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and application claims recite similar limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeine et al. (US 20170110910).
As to claim 1, Zeine et al.’s figures show an apparatus comprising: a radio frequency (RF) transceiver (480); and a controller (310, 410) coupled to the RF transceiver, and configured to cause the RF transceiver to: transmit a beacon signal to a wireless power transmitter (WPT) in a first time period [step Wireless Receiver(s) Broadcasts The Beacon (Or Calibration) Signal, or by sending device request that is detected by step 810]; and receive a wireless power signal transmitted by the WPT in a second time period different from the first time period [step Wireless Power Delivery to Subscribe Wireless Power Receiver – or by step 850).
 As to claim 2, the figures show a energy harvester means (490, 455, 450, 440, 420) coupled to: the RF transceiver, and the control circuitry, wherein the controller is further configured to cause the energy harvester means to convert at least a portion of energy of the wireless power signal to an electric current. 
As to claim 3, the figures show an energy storage device (battery 420) coupled to the power conversion means (450). 
As to claim 4, the figures show that the controller is further configured to cause the energy harvester means to deliver the electric current to the energy storage device. 
As to claim 5, the figures show that the apparatus is associated with a device having one or more electronic components. 
As to claim 6, the figures show that the controller is further configured to cause the energy harvester means to deliver the electric current to the one or more electronic components (not shown loads that are supplied by the battery).
As to claim 9, the figures show means (462) for encoding a unique identifier of the apparatus into the beacon signal, wherein the controller is further configured to cause the RF transceiver to transmit the beacon signal including the unique identifier. 
Claims 10-13 and 16-19 recite similar limitations of claims above. Therefore, they are rejected for the same reasons (figure 16 shows a computer readable storage media that executes operations as claimed). 
As to claim 14, the figure shows the step of measuring a duration of the wireless power signal received from the WPT (step 870).

Allowable Subject Matter
Claims 7, 8, 15 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting Rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842